Order entered April 6, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01235-CV

                           DAVID ALAN SHEPHERD, Appellant

                                              V.

                            LAWRENCE MITCHELL, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-10-07702

                                          ORDER
       The clerk’s record in this appeal consists of two volumes, a one-volume record filed

December 16, 2014 and a supplemental record filed February 10, 2015. On January 9, 2015, we

mailed appellant, an inmate appearing pro se, a copy of the December 16th record. Our records,

however, do not reflect we mailed him a copy of the supplemental record. Stating he has a copy

of the supplemental record but not the “one-volume record,” appellant has filed a motion for a

copy of that record. Because our records reflect otherwise, we GRANT the motion to the extent

we DIRECT the Clerk of the Court to mail a copy of the February 10th supplemental clerk’s

record to appellant.

       We note appellant’s amended brief is overdue. On March 27, 2015, appellant filed an

“unsworn declaration” stating he had mailed the brief “on or before” March 23, 2015, the filing
deadline. More than ten days have passed, however, and the brief has yet to be received. See

TEX. R. APP. P. 9.2(b). Because the brief has not been received and a copy of the supplemental

clerk’s record is just now being mailed to appellant, we extend the briefing deadline and

ORDER appellant to file his amended brief no later than May 6, 2015.

                                                  /s/    CRAIG STODDART
                                                         JUSTICE